Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
1.	Claims 1-20 are currently under examination wherein no claim has been amended in applicant’s amendment filed on February 17, 2021. The 1.132 declaration and terminal disclaimer filed by the applicant on February 17, 2021 are acknowledged herein.
Status of Previous Rejections
2.	The previous rejections of claims 1-20 under 35 U.S.C. 103(a) as stated in the Office action dated December 9, 2020 have been withdrawn in light of applicant’s 1.132 declaration and amendment filed on February 17, 2021. The previous rejections of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated December 9, 2020 have also been withdrawn in light of the terminal disclaimer approved on February 17, 2021.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s 1.132 declaration and amendment filed on February 17, 2021 has obviated the previous rejections of claims 1-20 under 35 U.S.C. 103(a) as being unpatentable over Kodas et al. (US Pub. 2006/0083694 A1) as stated in the Office action dated December 9, 2020. Kodas et al. (‘694 A1) does not specify the molar ratio .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/10/2021